993 So.2d 640 (2008)
Heinrich BUETTNER, Appellant,
v.
ESTATE OF Luise BUETTNER, Appellee.
No. 4D07-5066.
District Court of Appeal of Florida, Fourth District.
November 12, 2008.
Rima C. Bardawil of the Law Offices of Rima C. Bardawil, P.A., Miami, for appellant.
Michael D. Cirullo, Jr. of Goren, Cherof, Doody & Ezrol, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Heinrich Buettner appeals the trial court's approval of a settlement agreement between the Estate of Luise Buettner and Susan Cerny, a judgment creditor of the estate. We affirm, holding that the trial court did not abuse its discretion in approving the compromise of Cerny's claim. See Sec. Ins. Co. v. Estate of Stillson, 397 So.2d 1206, 1207 (Fla. 1st DCA 1981) (a court's decision to approve the compromise of a claim against an estate is reviewed for abuse of discretion).
Affirmed.
WARNER, GROSS and DAMOORGIAN, JJ., concur.